Citation Nr: 1630599	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder, including osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2010 rating decision, by the Roanoke, Virginia, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for degenerative arthritis of the left knee.  He perfected a timely appeal to that decision.  

In May 2016, the Veteran appeared at a Central Office Board hearing before the undersigned Veterans Law Judge.  The record was thereafter held open for 30 days, during which the Veteran submitted additional evidence for which he waived initial RO review and consideration.  


FINDING OF FACT

A chronic left knee disorder was not manifested in service, arthritis was not manifest within one year of discharge, and a current left knee disorder is not otherwise related to military service.  

CONCLUSION OF LAW

The criteria for service connection for a left knee disorder, including osteoarthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In this case, VA satisfied its duty to notify by means of letters sent to the Veteran in November 2009 and February 2010.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  

II.  Factual background.

Service treatment records (strs) reflect that the Veteran was seen on July 24-25, 1974, with complaints of pain in the left knee.  There was no swelling and only slight spot tenderness.  The impression was strain, left knee.  An Ace wrap was applied to the knee.  On July 26, 1974, an x-ray of the knee was normal.  In August 1974, the Veteran was placed on profile due to tender quadriceps and tenderness of the left knee below the patella, referred to as "basketball knees."  On the occasion of the separation examination, in September 1974, the Veteran denied any history of trick or locked knee, bone, joint or other deformity.  Clinical evaluation of the lower extremities was normal.  

In a statement in support of claim (VA Form 21-4138), dated in October 2009, the Veteran filed a claim for service connection for a left knee condition.  The Veteran indicated that he had problems with his left knee in service, and it had gotten worse over the years.  

The Veteran was afforded a VA examination in March 2010, through QTC.  The examiner noted what was recorded in the STRs with regard to the Veteran's knee.  The Veteran reported a history of a right knee arthroscopy in the 1980s; that he has been treated by VA for arthritis of both knees, but was not now receiving treatment of his left knee.  The Veteran described discomfort with standing, bending and walking.  The examiner noted that X-ray study of the left knee showed degenerative arthritic changes; and, there was remote trauma involving the proximal insertion of the medial collateral ligament.  The impression was mild to moderate degenerative arthritic change throughout the left knee including the patella; remote trauma involving the proximal insertion of the medial collateral ligament; otherwise negative left knee.  

In an addendum to the above medical opinion, the examiner diagnosed degenerative arthritis of the both knee joints and stated that he could not resolve the issue of whether the current knee disorder was etiologically related to the inservice injury without resort to mere speculation.  He went on to reference that the strs showed only one left knee injury that appeared to be a very mild sprain and that he separation examination was normal and that the Veteran had no knee complaints at the time of that examination.  The examiner stated that, because of a paucity of evidence involving knee problems while on active duty, he was unable to conclude that the Veteran's left knee sprain was the cause of his current bilateral knee problems without speculation.  

Submitted in support of the claim were VA progress notes dated from June 2009 to October 2010, which show that the Veteran received treatment for a bilateral knee disorder.  During a clinical visit in February 2010, the Veteran complained of knee pain; it was noted that he had a history of arthritis of the knees, severe in the right.  It was noted that he was currently having sharp pains in the left knee.  Examination revealed crepitus in both knees.  The diagnosis was osteoarthritis of the knee.  

Received in April 2011 was a treatment note from a VA staff physician, dated in March 2011, indicating that the Veteran had chronic left knee pain.  The physician also noted that the Veteran's military records reported a finding of left knee sprain in July 1974.  The Veteran reported being placed on light duty while in the military due to his left knee pain.  The physician stated that the Veteran's present knee problem was most likely related to the sprain he had while in the military.  

VA treatment notes, for example from July 2013, include that the Veteran was a concrete worker and that he had undergone open knee surgery of the right knee in the late 1980s.

Following a review of the Veteran's electronic file in February 2016, a VA examiner, not the QTC examiner, concluded that the left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  This physician noted the single injury during service, the conservative in-service treatment, the normal knee examination at separation from service, and that at the time of separation, the Veteran denied any history of a trick or locked knee, or bone, joint or other deformity on the separation examination.  He also noted that the post-service records are silent for any left knee complaints until the QTC examination of March 8, 2010, at which time the Veteran was diagnosed with bilateral osteoarthritis of the knees.  Also explicitly considered by the examiner was the March 2010 QTC opinion and the March 2011 VA staff physician opinion.  

The examiner stated that the evidence in the STRs and immediate post service records do not support a chronic left knee condition.  Rather, he explained, the evidence in the STRs supports a single left knee strain episode during service, but there was no evidence that this was a chronic issue.  The examiner observed that the Veteran himself stated, in the "Report of Medical History" associated with the separation physical examination, that there were no knee problems.  The examiner further observed that the physical examination during separation revealed neither knee abnormalities nor a diagnosis of a knee condition in either knee.  The examiner also stated as follows:  

The post-service record is silent for left knee conditions for about 35 years.  The veteran's current left knee diagnosis is mild to moderate osteoarthritis.  Osteoarthritis is related to aging and chronic wear and tear.  Evidence in the record shows the veteran worked in construction following service.  Evidence does not support that a left knee strain during service is related to development of the currently diagnosed left knee osteoarthritis.

The examiner concluded that the evidence does not support that a left knee strain during service is related to development of the currently diagnosed left knee osteoarthritis.  Therefore, after reviewing all pertinent electronic medical records, the examiner opined that the Veteran's current left knee condition is less likely as not related to military service.  

At his personal hearing in May 2016, the Veteran indicated that the inservice injury to his left knee was more than a sprain; he stated that he also had a lump on his left knee.  The Veteran reported that he was playing basketball when he came down and hit his knee on the ground; he later developed a lump on his left knee.  

During the hearing, the Veteran's representative characterized the February 2016 medical opinion as including reliance on the Veteran working construction for 35 years.  The Veteran testified that he did not work construction for 35 years; rather, he did odd jobs because he was unable to pass a physical.  The Veteran testified that he first sought treatment for his left knee in 1975 when his father got him a job at Frederick Steel.  The Veteran related that he lost that job because of his left knee.  The Veteran testified that he was currently doing construction work with his sons.  The Veteran indicated that he wanted to serve in the Air Force for 20 years; however, he was unable to remain in military service as a result of his left knee condition.  

Submitted in support of the Veteran's claim was a statement from S. H., a CRNP and a relative of the Veteran, indicating that she was still a teenager when the Veteran was discharged from the service.  S. H. stated that, because of the knee injury that the Veteran suffered while playing basketball in the Air Force, he developed decreased exercise tolerance due to knee pain, and eventually required a knee brace and cane.  

Submitted in May 2016 was a statement from the Veteran's field supervisor at Action Paving, indicating that he had witnessed the Veteran struggling with constant knee pain and problems over the years.  The supervisor noted that the Veteran had to take several leaves of absence due to chronic knee issues.  The supervisor noted that the Veteran had been on restricted duty, over the last several months, due to the fact that he was no longer able to finish on the ground for extended periods of time.  

Also submitted in May 2016 was a statement from L. M. from Jabez Enterprises, LLC, indicating that the Veteran had been doing concrete work for the company on a part-time basis for the past 10 years.  They noticed that he had not been able to work as often due to knee pain.  L. M. further noted that the Veteran had turned down some jobs due to his knee pain.  


III.  Legal Analysis.

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131 (2015).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Board acknowledges that the STRs indicate treatment for his left knee, but his negative x-rays and the fact that he had a normal examination at separation and denied problems with his knees at that time are evidence against his claim because they tend to show that his July 1974 symptoms were mild and resolved by the time he was separated from active service.  Furthermore, the long period of time after which the record shows mention of a left knee condition is consistent with lack of a chronic condition beginning in service.  

The Board notes that the record contains conflicting medical opinions.  The March 2011 VA staff physician opinion and the May 2016 statement from the registered nurse are without supporting rationale.  The Veteran's representative mischaracterized the support relied on by the May 2016 examiner.  The examiner did not say that the Veteran worked construction for 35 years.  What he said was that the post-service record is silent for left knee conditions for about 35 years and that the Veteran worked construction post service.  This is consistent with the record, including the Veteran's report of being a concrete worker.  The February 2016 VA medical opinion is well supported by rationale and is therefore more probative than the favorable opinions.

The Board has also considered lay statements from the Veteran's supervisor and employer.  These do not provide evidence of when the Veteran's left knee disorder had onset or first manifested.  

As to the nature of the in-service injury, the Board finds the treatment records, made contemporaneous to the injury, to be more probative than the Veteran's recall many years later.  Finally, the Veteran's opinion that his current left knee disability is related to the injury during service, to the extent that he relies on observable symptoms, is outweighed by the evidence created at the time he was separated from service.  To the extent that he otherwise seeks to link his current left knee disability to service, such a link is a complex determination, given the long period since the injury and his subsequent aging and occupation (as explained by the 2016 VA examiner).  Such a determination therefore requires medical expertise in order to be competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

For the reasons just discussed, the Board finds that the preponderance of evidence is against the claim.  Therefore, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  



ORDER

Service connection for osteoarthritis of the left knee is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


